DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of De Rege Thesauro et al (US 2007/0181535 A1).
	Murata discloses a polishing composition (see abstract) comprising 
a compound represented by formula (1) (APDC, the elected species, see abstract and also page 3 “ADVANTAGEOUS-EFFECTS” on page 3, paragraphs 5-6 of the English machine translation), 
an abrasive particle (silica, see abstract), and 
water (abstract), 
See MPEP 2131.03.  The largely overlapping range and same purpose of the composition shows that the range is disclosed with sufficient specificity.
	Murata fails to disclose a cerium oxide particle in the composition.  Rather, Murata teaches a silica particle.  Abrasives such as silica particles are well known in polishing compositions, such as the CMP compositions of Murata.  However, the use of abrasive particles other than silica is also well known.  De Rege Thesauro teaches that a useful alternative particle for silica is to use cerium oxide (ceria) [0018].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide cerium oxide as cited in the composition of Murata because De Rege Thesauro teaches such is a functionally equivalent particle in polishing compositions for silica, and such is expected to give the predictable result of a polishing composition.
 	As to claim 4, Murata fails to disclose an oxidizing agent.
	As to claim 8, Murata discloses to provide a pH higher than 9 (see abstract), which includes the cited range.  This is a range that encompasses the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The same purpose of the composition shows that the range is disclosed with sufficient specificity.
	As to claim 9, Murata discloses to include the compound at 0.01 to 10 wt% (see bottom of page 3), which is expected to overlap with the cited range.  Prior art which teaches a range See MPEP 2131.03.  The large overlapping range and same purpose of the composition shows that the range is disclosed with sufficient specificity.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of De Rege Thesauro et al (US 2007/0181535 A1), as applied to claim 1, and further in view of Park et al (US 2017/0029664 A1).
	As to claims 5-6, Murata fails to disclose a dispersing agent.  Park teaches that polishing compositions that include cerium oxide particles [0042] may include a dispersing agent [0056].  The advantage of including a dispersing agent is that it facilitates a uniform dispersion of the abrasive particle, increases polishing efficiency or polishing rate [0056].  Park teaches the dispersing agent may include polyacrylic acid [0056], which encompasses the cited polymer compound.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a dispersing agent as cited in the composition of Murata because Park teaches such is useful to facilitate a uniform dispersion of the abrasive particle, increase polishing efficiency or increase polishing rate.

Response to Amendment
Applicant’s arguments, see pages 5-6, filed 10/27/21 & 1/18/22, with respect to the rejection over Carter in view of Sigma-Aldrich, Wojtczak and Zhang have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
The claims are now rejected under 35 USC 103:
s 1-2, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of De Rege Thesauro et al (US 2007/0181535 A1).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of De Rege Thesauro et al (US 2007/0181535 A1), as applied to claim 1, and further in view of Park et al (US 2017/0029664 A1).

Response to Arguments
Applicant’s arguments with respect to the elected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANITA K ALANKO/Primary Examiner, Art Unit 1713